Per Curiam:
The property insured is described as “stock, crops, and farm*375ing implements.” The precise location or condition of any one is not described. The company is authorized to make insurances against losses by storms and hurricanes on hay, grain, and other agricultural products, “in barns, stacks, or otherwise.”
It had an undoubted power to insure the articles of property specified, whether they were in the fields or housed in bams. Crops are more exposed to storms and hurricanes while growing in the field than after they are put in stacks or bams. The language in the policy is broad enough to coves? growing crops. Such, we think, was the manifest intent of tSe parties to this insurance.
Judgment affirmed.